[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CUSTODY AGREEMENT
1. Joint custody; residence with wife, subject to reasonable rights of visitation in husband to include
a. alternate weekends from Fri. at 5 p. m. until Sunday at 7 p.m.
b. Tues.  Thurs. during the school year from after school until 7 p.m.
c. 2 uninterrupted weeks of Summer vacation per each parent.
d. Commencing in 1994, 3 uninterrupted week for each parent.
     e. During the balance of summer father may have the children during the week on 2 days. Mother works from whenever he gets out of work until 7 p. m. Mother shall give a copy of her summer work schedule to husband immediately on receipt.
     f. The parties shall alternate the winter, spring and February vacations if father actually has the time off from work.
     g. Husband summer weekday visitation shall not interfere with scheduled activities of the children, i.e. camp, lessons, soccer and the like.
     h. Mother's day weekend shall be with Mother; Father's day weekend with father. If the conflict with the alternating weekend schedule the paragraph shall control.
     i. The parties shall alternate the childrens birthdays; if this conflicts with weekend or 2 day schedule the non visiting parent shall return the child at 7 p. m.
     j. The parties shall alternate the following major holidays subject to the wife work schedule the setting of which shall not be abused by her. Christmas Eve from 8 p. m. until 10 a.m. Christmas morning. New Year's Day; Easter, Memorial Day, Fourth of July, Labor Day, Thanksgiving, Columbus Day. Commencing 1991 Christmas Eve with Mother.
CT Page 8910
     k. The parties shall deep each other informed concerning all medical conditions of the children.
     l. The husband shall maintain medical insurance as available thru employment for benefit of children as long as said policy or policies allow. Any unreimbursed med, dental, orthodontic, optical, psychiatric, or prescription expenses of the children should be equally divided by the parties.
If wife works on a specific holiday she shall receive the next available holiday.
Neither parent may have both Christmas Eve and Christmas Day.
JOSEPH STEINBERG, J.